Citation Nr: 0611635	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-13 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an inguinal hernia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1946 to October 
1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

In April 2003, the veteran filed a claim of entitlement to 
service connection for an inguinal hernia.  The September 
2003 RO rating decision denied the claim, and he appealed.  

The record reflects that the veteran was scheduled for a 
personal hearing at the RO in July 2005.  Without 
explanation, the veteran failed to report for the scheduled 
hearing, and neither he nor his representative has requested 
any further rescheduling.  Accordingly, the Board will 
proceed to a decision on this appeal as if the request had 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2005).

A motion to advance this case on the docket was filed on the 
on the veteran's behalf by his representative in August 2005.  
Taking into consideration the veteran's advanced age, his 
motion for advancement on the docket was granted.  
See 38 C.F.R. § 20.900(c) (2005).

The Board remanded the claim in August 2005 for the purpose 
of obtaining an additional medical opinion.  After the 
development requested by the Board was accomplished, the RO 
again denied the veteran's claim in a November 2005 
supplemental statement of the case (SSOC).  The case is now 
once again before the Board.



Issues not on appeal

The August 2005 Board decision denied an increased rating for 
a service-connected right index finger scar.  This issue has 
therefore been resolved by the Board and will be discussed no 
further herein.  38 C.F.R. § 20.1100 (2005).

The August 2005 Board decision further remanded the issue of 
whether new and material evidence had been received which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for residuals of a right hand injury 
for the issuance of a statement of the case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Pursuant to the 
Board's remand, a SOC was issued regarding this matter in 
January 2006.  The veteran failed to perfect an appeal of 
this issue and the matter is therefore not currently before 
the Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the veteran's inguinal hernia pre-existed service and was not 
aggravated therein.


CONCLUSION OF LAW

Service connection for an inguinal hernia is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for an inguinal hernia.  
He essentially concedes that this condition pre-existed 
service; however, he contends that it was aggravated therein.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the February 2004 SOC and the November 2005 SSOC 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in May 
2003 which was specifically intended to address the 
requirements of the VCAA.  The May 2003 letter from the RO 
specifically notified the veteran that to support a claim for 
service connection, the evidence must show an "injury in 
military service or a disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease;" a "current physical or mental 
disability;" and a "relationship between your disability 
and an injury, disease, or event in service" (emphasis in 
original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the May 2003 
VCAA letter, the veteran was informed that VA "must make 
reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies."  This letter also notified the veteran 
that VA had received his service medical records and would 
assist him "by providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The May 2003 letter notified the veteran that he "must give 
us enough information about these records so that we can 
request them from the person or agency who has them . . . 
[i]t's still your responsibility to support your claim with 
appropriate evidence."  More specifically, the May 2003 
letter instructed the veteran to "[c]omplete, sign and 
return the enclosed VA Form 21-4142, 'Authorization for 
Release of Information' for any non [sic] VA Medical Center . 
. . [u]se a separate form for each doctor or hospital where 
you were treated."  With respect to VA medical records, the 
May 2003 letter advised the veteran to "provide [the] 
approximate date (Month and Year) of treatment and location 
of treatment on the enclosed VA Form 21-4138."  The veteran 
was further advised that this evidence must show that "your 
disability of hernia began or worsened in service."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The May 2003 letter instructed the veteran to "tell us about 
any additional information or evidence that you want us to 
try to get for you."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

A review of the record also reveals that the veteran was 
provided notice of the VCAA prior to the initial adjudication 
of his claim in September 2003.  Moreover, because there is 
no indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date are not, and 
cannot be, assigned in the absence of service connection.  
The veteran's claim of entitlement to service connection was 
denied based on element (3), the relationship between his 
disability and period of service.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to this crucial element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
treatment records, and the report of an October 2005 VA 
examination.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing 
before a Veterans Law Judge if he so desired.  The veteran 
has not requested a Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see also Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002) [emphasis added].

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches 
only where there has been an entrance examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In 
VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service" [emphasis 
added].

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C.A. § 1153 (as opposed to that 
applicable under 38 U.S.C.A. § 1111 where the complained-of 
condition was not noted on entrance into service).  This 
statute provides that a pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2005).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

Analysis

In the instant case, the veteran's induction examination 
reports the existence of an incomplete right inguinal hernia.  
Because an inguinal hernia was noted on service entrance, the 
presumption of soundness contained in 38 U.S.C.A. § 1111 does 
not attach.  See Bagby, supra.  Accordingly, it is not 
required to be shown by clear and unmistakable evidence that 
the veteran's inguinal hernia pre-existed service and was not 
aggravated thereby.  Id.; see also VAOPGCPREC 3-2003, supra.  
Because the presumptions of soundness and aggravation 
contained in 38 U.S.C.A. § 1111 do not attach, any medical 
questions regarding the nature and onset of the veteran's 
inguinal hernia will be resolved under the Gilbert burden of 
proof, namely that a preponderance of the evidence must be 
against the claim for the appeal to be denied.

Because the veteran's inguinal hernia pre-existed service, 
service connection may only be granted for the condition if 
it is found to be aggravated by service.  See 38 C.F.R. 
§ 3.303(a) (2005).  The question of whether the veteran's 
inguinal hernia was aggravated by service is essentially 
medical in nature.  See generally Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising 
its own independent judgment to resolve medical questions].  

There is of record only one medical opinion addressing the 
potential aggravation of the veteran's inguinal hernia during 
service - that of the October 2005 VA examiner.  After 
conducting a review of the claims file and performing a 
physical examination of the veteran, the October 2005 VA 
examiner opined that the "veteran's pre-existing inguinal 
hernia was not aggravated beyond the normal progression of 
the condition by his military service."  Again, no 
contradictory medical opinion is of record.

The October 2005 VA examiner's opinion appears to be 
supported by the veteran's service medical records.  These 
records note the condition on induction and thereafter 
contain no reference to any complaint or treatment of the 
condition during active duty.  Indeed, the veteran's 
separation examination fails to mention even the presence of 
the condition.  Moreover, there is no indication of any 
problems related to the inguinal hernia for many decades 
after service.  Because no increase in severity of the 
veteran's hernia is demonstrated by the contemporaneous 
medical records, and because the VA examiner determined that 
there was no aggravation of the condition during service, the 
presumptive provisions of 38 U.S.C.A. § 1153 are not for 
application in this case.

The only other evidence in the claims file which supports the 
proposition that the veteran's inguinal hernia was service-
aggravated emanate from the veteran himself.  It is now well 
settled, however, that laypersons without medical training, 
such as the veteran, are not qualified to render medical 
opinions regarding matters such as determinations of etiology 
and aggravation, which call for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2005) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements regarding the alleged aggravation of his inguinal 
hernia during service are accordingly lacking in probative 
value.

Moreover, even if it assumed that the veteran is merely 
reporting his symptomatology rather than rendering a medical 
opinion, his statements are not credible and carry no weight 
of probative value for that reason.  It is obvious from the 
veteran's medical history that the inguinal hernia did not 
cause him to seek medical treatment during service or for 
many decades thereafter.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]; see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence]. Indeed, when 
the veteran filed his initial claim of entitlement to service 
connection in April 1989, 40 years after service, he did not 
mention the hernia.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  

Throughout the three years this claim has been pending, the 
veteran and his representative have had ample opportunity to 
submit evidence demonstrating in-service aggravation of the 
veteran's inguinal hernia.  They have also been repeatedly 
notified, including in the May 2003 VCAA letter, of the need 
to submit evidence of such in-service aggravation.  This they 
have not done.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is 
a claimant's responsibility to support a claim for VA 
benefits].  

Accordingly, in the absence of medical evidence demonstrating 
that the veteran's inguinal hernia was aggravated beyond its 
natural progression during service, service connection is not 
warranted.  The benefit sought on appeal is therefore denied.



ORDER

Service connection for an inguinal hernia is denied.



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


